Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINERS AMENDMENT 
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Singer on (02/11/2021).
Claim 11 (currently amended): The method of claim 1, 
ALLOWABLE SUBJECT MATTER
	Claims 1 & 12 are allowed. The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1 & 12, the prior art of record fails to teach or fairly suggest the combination of all limitations of claims 1 & 12 that includes “receiving a video sequence comprising a plurality of digital image frames that contain an image of an object; generating an image stack by scaling and shifting a set of the digital image frames to a fixed scale and yielding a sequence of images of the object over a time period; processing the image stack with a classifier to determine a state and a class of each turn signal that appears on the object in the video sequence, wherein the state is one of a group of candidate states that comprise active and inactive; and when the classifying determines that the state of one of the turn signals is active, identifying the class of the active turn signal as one of a group of candidate classes that comprise left turn signal and right turn signal.
” 
As to claims 2-11 & 13-20, these claims are allowed due to their dependence on claims 1 & 12 and are allowed for the same reasons.
The following is the summary of closest references of record: 
U.S. Publication 2018/0102846
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661